DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-25 in the reply filed on Oct. 27, 2022 is acknowledged.
Claim Interpretation
The Examiner interprets “the filling rod” in line 6 of claim 1 as referencing “a central filling rod”.
The Examiner interprets “the core rod receiving cut-out” in lines 9-10 of claim 1 as referencing “a first core rod receiving cut-out”
The Examiner interprets “the core rod” in line 10 of claim 1 as referencing “the first core rod”.
Claim 16 claims elements, such as the further core rods each having further core rod cross-sectional areas, further part-tube segment cross-sectional areas in the wherein statement, and therefore, the Examiner interprets these elements are required in claim 16.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last paragraph of claim 16, Applicant claims “the further core rod cross-sectional area corresponds to the further part-tube segment cross-sectional area”.  It is unclear to the examiner which of the further core rod cross-sectional areas and which of the further part-tube segment cross-sectional areas Applicant is referencing.  The Examiner recommends Applicant amend the claim to read “each further core rod cross-sectional area corresponds to each further part-tube segment cross-sectional area”.  Claims 17-20 depend from claim 16 and these claims are also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 and 25 is/are rejected under 35 U.S.C. 103 as obvious over Bayinder et al. (US 2010/0316088 – hereinafter Bayinder).
Regarding claims 14 and 15, Bayinder (Figs. 12A-12D and [0155]-[0157]) discloses a method of forming a thermal sensing fiber.  The method comprises removing four slits from a center of the wall of shell 120 (corresponding to a receiving tube).  Bayinder (Figs. 12A-12D) illustrates the receiving tube has a tube internal diameter.  The four slits provides for a first part-tube segment (claim 14), a second part-tube segment, a third part-tube segment, and a fourth part-tube segment (claim 15).  The removal of the four slits provides for a first core rod receiving cut-out, a second core rod receiving cut-out, a third core rod receiving cut-out, and a fourth core-rod receiving cut-out.  Based on the illustration of the removal of the slit in Fig. 12A, it would be obvious to a person having ordinary skill in the art the removal of the second, third, and fourth core rod receiving cut-out by azimuthally separating the first, second, third, and fourth core rod receiving cut-out.
Bayinder fails to specifically state the first, second, third, and fourth part-tube segments comprises a first, second, third, and fourth part-tube cross sectional areas, but it would be obvious to a person having ordinary skill in the art, the first, second, third, and fourth part-tube segments (i.e. the four slits) have a shape that has a cross-sectional area.  Therefore, the first, second, third, and fourth part-tube segments provide for a first, second, third, and fourth part-tube segment cross-sectional areas.   
Bayinder (Figs. 12A-12D and [0155]-[0157]) further discloses a rod 124 (corresponding to a central filling rod) is axially inserted into the receiving tube (shell 120).  Bayinder illustrates the central filling rod has an external diameter being less than the receiving tube internal diameter so that the receiving tube contains the central filling rod.  Bayinder further discloses inserting a selected conducting material 122 in each of the slits.  The conducting material 122 is illustrated as having a rod shape.  Therefore, this provides for inserting first, second, third, and fourth core rods comprising first, second third, and fourth cross-sectional areas into the first, second, third, and fourth core rod receiving cut-outs.
Bayinder (Figs. 12A-12D and [0155]-[0157]) discloses forming a preform 128 formed by rolling the cylindrical assembly comprising the central filling rod, receiving tube, and first, second, third, and fourth core rods into an insulating material 126 followed by thermally drawing the jacketing tube.  This provides for the central filling rod, receiving tube, and first, second, third, and fourth core rods contained in a cylindrical tube of material 126.  While Bayinder fails to specifically state the thermal drawing as fusing the jacketing, Bayinder ([0067]-[0069]) discloses fiber drawing at softening temperatures, and therefore, it would be obvious to a person having ordinary skill in the in the thermal drawing of the jacketing with the receiving tube the fusing of the jacketing.  
While Bayinder fails to disclose axially introducing the receiving tube containing the four core rods and the central filling rod, Bayinder ([0066]) further discloses insulating materials arranged as elements and ([0069]) insulating materials such as tubes and sheets.  Therefore, based on the teachings of Bayinder, it would be obvious to a person having ordinary skill in the art, the forming of preform 128 by forming a cylindrical preform by an alternate method, such as axially introducing the cylindrical assembly comprising the receiving tube containing the four core rods and the central filling rod into a tube (corresponding to a jacketing tube) of insulating material to obtain the preform.  With the substitution of a jacketing tube for the insulating material in the method of Bayinder that includes thermally drawing the jacketing, it would be obvious to a person having ordinary skill in the art, the modified method of Bayinder provides for fusing the jacketing tube containing the receiving tube to form the fiber (i.e. preform).
Regarding claim 16, Bayinder fails to specifically state the four (1st, 2nd, 3rd, and 4th) core rod cross-sectional areas correspond to the 1st, 2nd, 3rd, and fourth part-tube segment cross sectional areas.  However, Bayinder (Figs. 12A-12D) suggest the 1st, 2nd, 3rd, and 4th core rod cross-sectional areas correspond to the 1st, 2nd, 3rd, and fourth part-tube segment cross sectional areas.  Therefore, it would be obvious to a person having ordinary skill in the art for the 1st, 2nd, 3rd, and 4th core rod cross-sectional areas to correspond to the 1st, 2nd, 3rd, and fourth part-tube segment cross-sectional areas.  
Bayinder fails to disclose further core rods each having a further core rod cross-sectional area, and further part-tube segments and further part-tube segment cross-sectional areas.  However, the addition of further part-tube segments and further core rods is merely a duplication of parts and there would be no unexpected result with the addition of further part-tube segments for inserting further core rods.  Further, based on the Figures 12A-12D suggesting the 1st, 2nd, 3rd, and 4th core rod cross-sectional areas correspond to the 1st, 2nd, 3rd, and fourth part-tube segment cross sectional areas, it would be obvious to a person having ordinary skill in the art, the modification by mere duplication of parts would provide for the further core rods each comprise a further core rod cross-sectional area, each of the further core rods being designed so that each further core rod cross-sectional area essentially corresponds to each further part-tube segment cross sectional area.  
Regarding claim 25, as discussed in the rejection of claim 14 above, Bayinder ([0067]-[0069]) discloses fiber drawing at softening temperatures, and therefore, it would be obvious to a person having ordinary skill in the in the thermal drawing of the jacketing with the receiving tube the fusing of the jacketing/jacketing tube (modified method).  Bayinder (Fig. 12D) discloses during thermal drawing a transition zone where there is a necking down of the preform diameter (30 mm) to a fiber diameter ranging from 500-1200 microns.  This provides for fusing to form the preform is performed while the preform is being drawn into the multi-core fiber.  
 Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayinder et al. (US 2010/0316088 – hereinafter Bayinder) as applied to claims 14 and 15 above, and further in view of Hammerle et al. (US 2020/0180995 – hereinafter Hammerle).
Regarding claim 22, Bayinder fails to disclose details of the removal of the 1st, 2nd, 3rd, or 4th part-tube segments.  However, Hammerle (Fig. 9 and [0023]) discloses slitting of a starting tube by means of a laser cutting process to provide for high-precision clean cuts.  Based on the teachings of Hammerle, It would be obvious to a person having ordinary skill in the art, the slitting of the shell in the process of Bayinder could be performed by a laser to provide for high-precision clean cuts.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayinder et al. (US 2010/0316088 – hereinafter Bayinder) as applied to claims 14 and 15 above, and further in view of Hammerle et al. (US 2020/0180995 – hereinafter Hammerle) as applied to claim 22 above, and further in view of Yamada (JP2010-115793A).
Regarding claim 23, Bayinder in view of Hammerle fails to disclose details of the laser.  However, Bayinder ([0156]) discloses the shell selected from an insulating material and discloses ([0070]-[0071] insulating materials, such as thermoplastic polymers including polyethylene, and Yamada (pg. 18, sixth paragraph) a polyethylene tube cut using a carbon dioxide laser.  Both Bayinder and Hammerle discloses a polyethylene material.  Therefore, based on the additional teachings of Yamada, it would be obvious to a person having ordinary skill in the art the laser cutting of Bayinder in view of Hammerle performed by a CO2 laser.  
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayinder et al. (US 2010/0316088 – hereinafter Bayinder) as applied to claim 14 above, and further in view of Fajardo et al. (US 2004/0151454 – hereinafter Fajardo).
Regarding claim 24, as discussed in the rejection of claim 14 above, Bayinder ([0067]-[0069]) discloses fiber drawing at softening temperatures, and therefore, it would be obvious to a person having ordinary skill in the in the thermal drawing of the jacketing with the receiving tube the fusing of the jacketing/jacketing tube (modified method).  Bayinder fails to disclose fusing the preform before the preform is drawn into the multi-core fiber.  However, Fajardo ([0050]) discloses a method of forming a fiber from an optical fiber preform where the preform is fused and reduced in radial scale in a redraw step followed by drawing into the optical fiber.  Therefore, based on the additional teachings of Fajardo, it would be obvious to a person having ordinary skill in the art, in the modified method of Bayinder, where the jacketing tube is fused during drawing, the method could be modified to provide for an optical fiber by a fusing and redrawing step followed by drawing into optical fiber.  Since the drawing and fusing in the modified method of Bayinder produced a multicore fiber and the method of fusing and redrawing followed by drawing would also produce a multicore fiber.  
Allowable Subject Matter
Claims 17-20 depend from claim 16 rejected under 35 U.S.C. 112(b).  Claims 17-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. 112(b) rejection of claim 16 is satisfactorily resolved.
Claim 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter are discussed below.
Regarding claims 17-20, the prior art fails to disclose or fairly suggest the method of claim 16 further comprising inserting at least one filling rod as claimed.
Regarding claim 21, the prior art fails to disclose or fairly suggest the method of claim 15 wherein at least one the 1st, 2nd, 3rd, 4th or further core rods each comprise multi-core rods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741